NO. 12-10-00330-CV

                         IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

ANDREW J. BALL AND KATHERINE                         §                 APPEAL FROM THE
BROWN f/k/a KATHERINE BALL,
APPELLANTS

V.                                                   §                 COUNTY COURT AT LAW


SOUTHSIDE BANK,
APPELLEE                                             §                 SMITH COUNTY, TEXAS

                               MEMORANDUM OPINION
                                     PER CURIAM
       Appellants have filed an unopposed motion to dismiss this appeal. In their motion,
Appellants state that they have reached a resolution of this dispute and no longer wish to pursue
the appeal. Because Appellants have met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.
       Opinion delivered January 5, 2011.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                  (PUBLISH)